Mabry, J.:
This was an information in the nature of a quo warranto filed in the Circuit Court on the relation of appellee upon the refusal of the Attorney-G-eneral to institute such proceeding for the purpose of testing the right of appellant to hold the office of treasurer of the town of Daytona in this State.
The pleadings and issues in this case are so similar to those in the case of Buckman vs. State ex rel., decided at this term, that a recital of them here becomes unnecessary. The ground upon which Buckman’s case was disposed of will control this case. After issues of fact were tendered on the pleadings, defendant below, appellant here, demanded a trial of them by jury, and it was refused. This was error. The defendant had the right to have such issues settled by the jury, and for this reason the judgment must be reversed.